PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Palmaz, Julio, C.
Application No. 16/594,528
Filed: 7 Oct 2019
For: SYSTEMS AND METHODS FOR COATING PARTICULATE GOODS IN A FLUID STREAM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition to revive under 37 CFR 1.137(a), filed 13 July 2021, for the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the required issue fee on or before  06 July 2021, as required by the Notice of Allowance and Fee(s) Due, mailed 05 April 2021.  Accordingly, the date of abandonment of this application is 07 July 2021.  A Notice of Abandonment was mailed 21 July 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required issue fee of $600; 
(2) the petition fee of $1050; and
(3) a statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200 or 1(888)786-0101.

This application is being referred to the Office of Data Management for processing into a patent. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET